DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges the Response After Final mailed on 03/18/2022. However, Examiner is reopening prosecution due to finding of new pertinent art. 
Terminal Disclaimer
The terminal disclaimer filed on 03/18/2022 disclaiming the terminal portion of any patent granted on this application been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 6-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Horne et al. (US 2009/0047599 A1).
Regarding claims 1, 2, 4, 6 and 7, Horne et al. teach a lithographic [0022] printing plate precursor (see abstract, claims and examples) comprising: an image-recording layer (imageable layer; [0010 & 0031]) on a support (substrate; [0010]), wherein the image-recording layer contains an infrared absorbing dye (cyanine dye; infrared absorbing compound) and a color developer (spirolactone or spirolactam [0014] as colorant precursor). The cyanine dye [0068]is represented by  
    PNG
    media_image1.png
    245
    539
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    204
    447
    media_image2.png
    Greyscale
meeting the limitation of Formula 2:  
    PNG
    media_image3.png
    120
    288
    media_image3.png
    Greyscale
 wherein R1 represents a group in which 1-L bond, R2 and R3 may be linked to each other to form a ring, Ar1 and Ar2  each independently represent a group forming a benzene ring or naphthalene ring, Y1 and Y2  each independently represent a dialkyl methylene group, R4 and R5  each independently represent a substituted alkyl group, L represents -NR10- ,  and R10 represents an aryl group, and Za represents a counter ion that neutralize a charge as instantly claimed. 
	Although Horne et al. do not explicitly recite spirolactone or spirolactam as a color developer that develops color dye to the exposure to an infrared ray as instantly claimed, Horne et al. and the instant claims teach the same chemical compounds. However, it is the position of the examiner that those characteristics are inherent, given that the spirolactone and spirolactam disclosed by Horne et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
	Although Horne et al. do not explicitly recite the infrared absorbing dye that decomposes by exposure to infrared ray as instantly claimed, Horne et al. and the instant claims teach the same chemical compounds. However, it is the position of the examiner that those characteristics are inherent, given that the cyanine dye disclosed by Horne et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Examiner notes claim 1 recites product by process language, “is cleaved by exposure to an infrared ray." Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the 1-L bond of Horne et al. has not been shown to be different than the R1-L bond as claimed.
Regarding claims 8-15, Horne et al. teach the imageable layer (image recording layer) comprises a spirolactone compound represented 
    PNG
    media_image4.png
    101
    361
    media_image4.png
    Greyscale
[0090] meeting the limitation of acid color developer represented by Formula 3, wherein X is an oxygen atom as instantly claimed. The layer further contains an acid-generating agent [0057] that comprises an electron-accepting acid-generating agent (onium salts; [0044-0046] and an electron -donating acid-generating agent (borate compound; [0051-0057]).
Regarding claim 16, Horne et al. teach the imageable layer (image recording layer) further contains a polymerizable compound [0032-0036].
Regarding claim 17, Horne et al. teach the imageable layer (image recording layer) further contains a polymer particle [0071].
Regarding claim 18, Horne et al. teach the imageable layer (image recording layer) further contains a binder polymer [0070-0086].
Regarding claim 19, Horne et al. teach a method for producing a lithographic printing plate (claim 15) comprising: image-exposing the lithographic printing plate precursor using an . 
Claim(s) 1-4 and 6-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujiki (EP 2690495 A1).
Regarding claims 1-4 and 6-19, Fujiki (see abstract, claims 1-6, examples & paragraphs [0141-0143, 0151-0154, & 0233-0316]) teaches a lithographic a printing original plate in which an image forming layer (image recording layer) contains a cyanine dye [0025-0031 & 0035-0038] and further contains spirooxazine [0144-0154], etc. as a thermochromic compound, and a leuco compound, etc. as an acid color changing compound. Furthermore, Fujiki teaches the recording layer has a fluoran compound (corresponding to the “spirolactone compound” represented by formula 3 of the present application) is used as an acid color changing compound [0142]. Also, the layer contains iodonium salt (“electron acceptor acid generator”) and a borate compound (“electron donor acid generator”) [0171-0177]. The layer contains a polymerisable compound [0069-0072], polymer particles [0180], and binder polymer). Fujiki teaches a method for producing a lithographic printing plate (claims & [0226-0232]) comprising: image-exposing the lithographic printing plate precursor using an infrared laser; and removing a non-exposed portion of the image-recording layer using at least one selected from printing ink and dampening water on a printer. 
	Although Fujiki does not explicitly recite the infrared absorbing dye that decomposes by exposure to infrared ray as instantly claimed, Horne et al. and the instant claims teach the same chemical compounds. However, it is the position of the examiner that those characteristics are inherent, given that the cyanine dye disclosed by Fujiki and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the In re Robertson, 49 USPQ2d 1949 (1999).  
Examiner notes claim 1 recites product by process language, “is cleaved by exposure to an infrared ray." Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The group in which an R1-L bond of Fujiki has not been shown to be different than the R1-L bond as claimed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Iwai (US 2008/0254384 A1; see abstract, claims and examples) teaches a lithographic printing plate precursor as recited in claim 1. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722